Name: 2006/769/EC: Commission Decision of 31 October 2006 drawing up the list of regions and areas eligible for funding from the European Regional Development Fund under the cross-border and transnational strands of the European territorial cooperation objective for the period 2007 to 2013 (notified under document number C(2006) 5144)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  cooperation policy
 Date Published: 2007-06-05; 2006-11-11

 11.11.2006 EN Official Journal of the European Union L 312/47 COMMISSION DECISION of 31 October 2006 drawing up the list of regions and areas eligible for funding from the European Regional Development Fund under the cross-border and transnational strands of the European territorial cooperation objective for the period 2007 to 2013 (notified under document number C(2006) 5144) (2006/769/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund (1), and in particular Article 7 thereof, After consulting the Coordination Committee of the Funds referred to in Article 103 of Regulation (EC) No 1083/2006, Whereas: (1) Pursuant to point (c) of Article 3(2) of Regulation (EC) No 1083/2006 the European territorial cooperation objective aims at strengthening cross-border cooperation through joint local and regional initiatives and transnational cooperation by means of action conducive to integrated territorial development linked to Community priorities. (2) Pursuant to the first subparagraph of Article 7(1) of Regulation (EC) No 1083/2006 the NUTS level III regions of the Community along all the internal and certain external land borders and all NUTS level III regions of the Community along the maritime borders separated, as a general rule, by a maximum of 150 kilometres, taking into account potential adjustments needed to ensure the coherence and continuity of the cooperation actions, shall be eligible for financing by the European Regional Development Fund under the European territorial cooperation objective. (3) Pursuant to Article 7(2) of Regulation (EC) No 1083/2006, transnational areas are also eligible for financing. (4) It is necessary to establish the lists of eligible regions and areas accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Coordination Committee of the Funds, HAS ADOPTED THIS DECISION: Article 1 For the purpose of cross-border cooperation, as referred to in Article 7(1) of Regulation (EC) No 1083/2006, the regions eligible for funding from the European Regional Development Fund under the European territorial cooperation objective shall be those listed in Annex I. Article 2 For the purpose of transnational cooperation, as referred to in Article 7(2) of Regulation (EC) No 1083/2006, the areas eligible for funding from the European Regional Development Fund under the European territorial cooperation objective shall be those listed in Annex II. Article 3 This Decision is addressed to the Member States. Done at Brussels, 31 October 2006. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. ANNEX I List of NUTS level III regions eligible for funding from the European Regional Development Fund under the cross-border strand of the European territorial cooperation objective for the period from 1 January 2007 to 31 December 2013 BE211 Arr. Antwerpen BE213 Arr. Turnhout BE221 Arr. Hasselt BE222 Arr. Maaseik BE223 Arr. Tongeren BE233 Arr. Eeklo BE234 Arr. Gent BE236 Arr. Sint-Niklaas BE251 Arr. Brugge BE253 Arr. Ieper BE254 Arr. Kortrijk BE255 Arr. Oostende BE258 Arr. Veurne BE321 Arr. Ath BE323 Arr. Mons BE324 Arr. Mouscron BE326 Arr. Thuin BE327 Arr. Tournai BE332 Arr. LiÃ ¨ge BE333 Arr. Verviers BE341 Arr. Arlon BE342 Arr. Bastogne BE344 Arr. NeufchÃ ¢teau BE345 Arr. Virton BE351 Arr. Dinant BE353 Arr. Philippeville CZ031 JihoÃ eskÃ ½ kraj CZ032 PlzeÃ skÃ ½ kraj CZ041 KarlovarskÃ ½ kraj CZ042 Ã steckÃ ½ kraj CZ051 LibereckÃ ½ kraj CZ052 KrÃ ¡lovÃ ©hradeckÃ ½ kraj CZ053 PardubickÃ ½ kraj CZ061 Kraj VysoÃ ina CZ062 JihomoravskÃ ½ kraj CZ071 OlomouckÃ ½ kraj CZ072 ZlÃ ­nskÃ ½ kraj CZ080 MoravskoslezskÃ ½ kraj DK001 KÃ ¸benhavns og Frederiksberg kommuner DK002 KÃ ¸benhavns Amt DK003 Frederiksborg Amt DK004 Roskilde Amt DK005 VestsjÃ ¦llands Amt DK006 StorstrÃ ¸ms Amt DK007 Bornholms Regionskommune DK008 Fyns Amt DK009 SÃ ¸nderjyllands Amt DK00A Ribe Amt DK00D Ã rhus Amt DK00E Viborg Amt DK00F Nordjyllands Amt DE121 Baden-Baden, Stadtkreis DE122 Karlsruhe, Stadtkreis DE123 Karlsruhe, Landkreis DE124 Rastatt DE131 Freiburg im Breisgau, Stadtkreis DE132 Breisgau-Hochschwarzwald DE133 Emmendingen DE134 Ortenaukreis DE136 Schwarzwald-Baar-Kreis DE138 Konstanz DE139 LÃ ¶rrach DE13A Waldshut DE147 Bodenseekreis DE213 Rosenheim, Kreisfreie Stadt DE214 AltÃ ¶tting DE215 Berchtesgadener Land DE216 Bad TÃ ¶lz-Wolfratshausen DE21D Garmisch-Partenkirchen DE21F Miesbach DE21K Rosenheim, Landkreis DE21M Traunstein DE222 Passau, Kreisfreie Stadt DE225 Freyung-Grafenau DE228 Passau, Landkreis DE229 Regen DE22A Rottal-Inn DE233 Weiden i. d. OPf., Kreisfreie Stadt DE235 Cham DE237 Neustadt a. d. Waldnaab DE239 Schwandorf DE23A Tirschenreuth DE244 Hof, Kreisfreie Stadt DE249 Hof, Landkreis DE24D Wunsiedel i. Fichtelgebirge DE272 Kaufbeuren, Kreisfreie Stadt DE273 Kempten (AllgÃ ¤u), Kreisfreie Stadt DE27A Lindau (Bodensee) DE27B OstallgÃ ¤u DE27E OberallgÃ ¤u DE411 Frankfurt (Oder), Kreisfreie Stadt DE412 Barnim DE413 MÃ ¤rkisch-Oderland DE415 Oder-Spree DE418 Uckermark DE422 Cottbus, Kreisfreie Stadt DE429 Spree-NeiÃ e DE801 Greifswald, Kreisfreie Stadt DE803 Rostock, Kreisfreie Stadt DE805 Stralsund, Kreisfreie Stadt DE806 Wismar, Kreisfreie Stadt DE807 Bad Doberan DE80D Nordvorpommern DE80E Nordwestmecklenburg DE80F Ostvorpommern DE80H RÃ ¼gen DE80I Uecker-Randow DE942 Emden, Kreisfreie Stadt DE947 Aurich DE949 Emsland DE94B Grafschaft Bentheim DE94C Leer DEA15 MÃ ¶nchengladbach, Kreisfreie Stadt DEA1B Kleve DEA1E Viersen DEA1F Wesel DEA14 Krefeld, Kreisfreie Stadt DEA21 Aachen, Kreisfreie Stadt DEA25 Aachen, Kreis DEA26 DÃ ¼ren DEA28 Euskirchen DEA29 Heinsberg DEA34 Borken DEA37 Steinfurt DEB21 Trier, Kreisfreie Stadt DEB23 Bitburg-PrÃ ¼m DEB24 Daun DEB25 Trier-Saarburg DEB33 Landau in der Pfalz, Kreisfreie Stadt DEB37 Pirmasens, Kreisfreie Stadt DEB3A ZweibrÃ ¼cken, Kreisfreie Stadt DEB3E Germersheim DEB3H SÃ ¼dliche WeinstraÃ e DEB3K SÃ ¼dwestpfalz DEC01 Stadtverband SaarbrÃ ¼cken DEC02 Merzig-Wadern DEC04 Saarlouis DEC05 Saarpfalz-Kreis DED12 Plauen, Kreisfreie Stadt DED14 Annaberg DED16 Freiberg DED17 Vogtlandkreis DED18 Mittlerer Erzgebirgskreis DED1B Aue-Schwarzenberg DED22 GÃ ¶rlitz, Kreisfreie Stadt DED24 Bautzen DED26 Niederschlesischer Oberlausitzkreis DED28 LÃ ¶bau-Zittau DED29 SÃ ¤chsische Schweiz DED2A WeiÃ eritzkreis DEF01 Flensburg, Kreisfreie Stadt DEF02 Kiel, Kreisfreie Stadt DEF03 LÃ ¼beck, Kreisfreie Stadt DEF07 Nordfriesland DEF08 Ostholstein DEF09 Pinneberg (only Helgoland) DEF0A PlÃ ¶n DEF0B Rendsburg-EckernfÃ ¶rde DEF0C Schleswig-Flensburg EE001 PÃ µhja-Eesti EE004 LÃ ¤Ã ¤ne-Eesti EE006 Kesk-Eesti EE007 Kirde-Eesti EE008 LÃ µuna-Eesti GR111 Evros GR112 Xanthi GR113 Rodopi GR114 Drama GR122 Thessaloniki GR126 Serres GR212 Thesprotia GR213 Ioannina GR214 Preveza GR221 Zakynthos GR222 Kerkyra GR223 Kefallinia GR224 Lefkada GR231 Aitoloakarnania GR232 Achaia GR411 Lesvos GR412 Samos GR413 Chios GR421 Dodekanisos GR431 Irakleio GR432 Lasithi GR433 Rethymni GR434 Chania ES113 Ourense ES114 Pontevedra ES212 GuipÃ ºzcoa ES220 Navarra ES241 Huesca ES415 Salamanca ES419 Zamora ES431 Badajoz ES432 CÃ ¡ceres ES512 Girona ES513 Lleida ES612 CÃ ¡diz ES615 Huelva ES630 Ceuta FR211 Ardennes FR221 Aisne FR223 Somme FR232 Seine-Maritime FR251 Calvados FR252 Manche FR301 Nord FR302 Pas-de-Calais FR411 Meurthe-et-Moselle FR412 Meuse FR413 Moselle FR421 Bas-Rhin FR422 Haut-Rhin FR431 Doubs FR432 Jura FR434 Territoire de Belfort FR521 CÃ ´tes-d'Armor FR522 FinistÃ ¨re FR523 Ã lle-et-Vilaine FR615 PyrÃ ©nÃ ©es-Atlantiques FR621 AriÃ ¨ge FR623 Haute-Garonne FR626 Hautes-PyrÃ ©nÃ ©es FR711 Ain FR717 Savoie FR718 Haute-Savoie FR815 PyrÃ ©nÃ ©es-Orientales FR821 Alpes-de-Haute-Provence FR822 Hautes-Alpes FR823 Alpes-Maritimes FR831 Corse-du-Sud FR832 Haute-Corse FR910 Guadeloupe FR920 Martinique FR930 Guyane FR940 RÃ ©union IE011 Border IE021 Dublin IE022 Mid-East IE024 South-East (IE) ITC11 Torino ITC12 Vercelli ITC13 Biella ITC14 Verbano Cusio Ossola ITC15 Novara ITC16 Cuneo ITC20 Valle d'Aosta/VallÃ ©e d'Aoste ITC31 Imperia ITC32 Savona ITC33 Genova ITC34 La Spezia ITC41 Varese ITC42 Como ITC43 Lecco ITC44 Sondrio ITD10 Bolzano/Bozen ITD33 Belluno ITD35 Venezia ITD36 Padova ITD37 Rovigo ITD42 Udine ITD43 Gorizia ITD44 Trieste ITD56 Ferrara ITD57 Ravenna ITE11 Massa-Carrara ITE12 Lucca ITE16 Livorno ITE17 Pisa ITE1A Grosseto ITF42 Bari ITF44 Brindisi ITF45 Lecce ITG11 Trapani ITG14 Agrigento ITG15 Caltanissetta ITG18 Ragusa ITG19 Siracusa ITG21 Sassari ITG22 Nuoro ITG23 Oristano ITG24 Cagliari CY000 Kypros/KÃ ±brÃ ±s LV003 Kurzeme LV005 Latgale LV006 RÃ «ga LV007 PierÃ «ga LV008 Vidzeme LV009 Zemgale LT001 Alytaus LT003 KlaipÃ dos LT004 MarijampolÃ s LT005 PanevÃ Ã ¾io LT006 Ã iauliÃ ³ LT008 TelÃ ¡iÃ ³ LT009 Utenos LU000 Luxembourg (Grand-DuchÃ ©) HU101 Budapest HU102 Pest HU212 KomÃ ¡rom-Esztergom HU221 GyÃ ¶r-Moson-Sopron HU222 Vas HU223 Zala HU311 Borsod-AbaÃ ºj-ZemplÃ ©n HU312 Heves HU313 NÃ ³grÃ ¡d HU321 HajdÃ º-Bihar HU323 Szabolcs-SzatmÃ ¡r-Bereg HU332 BÃ ©kÃ ©s HU333 CsongrÃ ¡d MT001 Malta MT002 Gozo and Comino/Ghawdex u Kemmuna NL111 Oost-Groningen NL112 Delfzijl en omgeving NL113 Overig Groningen NL121 Noord-Friesland NL132 Zuidoost-Drenthe NL211 Noord-Overijssel NL213 Twente NL222 Achterhoek NL223 Arnhem/Nijmegen NL333 Delft en Westland NL335 Groot-Rijnmond NL341 Zeeuwsch-Vlaanderen NL342 Overig Zeeland NL411 West-Noord-Brabant NL412 Midden-Noord-Brabant NL413 Noordoost-Noord-Brabant NL414 Zuidoost-Noord-Brabant NL421 Noord-Limburg NL422 Midden-Limburg NL423 Zuid-Limburg AT111 Mittelburgenland AT112 Nordburgenland AT113 SÃ ¼dburgenland AT124 Waldviertel AT125 Weinviertel AT126 Wiener Umland/Nordteil AT127 Wiener Umland/SÃ ¼dteil AT130 Wien AT211 Klagenfurt-Villach AT212 OberkÃ ¤rnten AT213 UnterkÃ ¤rnten AT224 Oststeiermark AT225 West- und SÃ ¼dsteiermark AT311 Innviertel AT313 MÃ ¼hlviertel AT322 Pinzgau-Pongau AT323 Salzburg und Umgebung AT331 AuÃ erfern AT332 Innsbruck AT333 Osttirol AT334 Tiroler Oberland AT335 Tiroler Unterland AT341 Bludenz-Bregenzer Wald AT342 Rheintal-Bodenseegebiet PL212 NowosÃ decki PL225 Bielsko-bialski PL227 Rybnicko-jastrzÃbski PL322 KroÃ nieÃ sko-przemyski PL341 BiaÃ ostocko-suwalski PL342 Ã omÃ ¼yÃ ski PL421 SzczeciÃ ski PL422 KoszaliÃ ski PL431 Gorzowski PL432 ZielonogÃ ³rski PL511 JeleniogÃ ³rsko-waÃ brzyski PL520 Opolski PL623 EÃ cki PL631 SÃ upski PL632 GdaÃ ski PL633 GdaÃ sk, Gdynia, Sopot PT111 Minho-Lima PT112 CÃ ¡vado PT117 Douro PT118 Alto TrÃ ¡s-os-Montes PT150 Algarve PT168 Beira Interior Norte PT169 Beira Interior Sul PT182 Alto Alentejo PT183 Alentejo Central PT184 Baixo Alentejo SI001 Pomurska SI002 Podravska SI003 KoroÃ ¡ka SI004 Savinjska SI009 Gorenjska SI00B GoriÃ ¡ka SI00C Obalno-kraÃ ¡ka SI00E Osrednjeslovenska SK010 BratislavskÃ ½ kraj SK021 TrnavskÃ ½ kraj SK022 TrenÃ iansky kraj SK023 Nitriansky kraj SK031 Ã ½ilinskÃ ½ kraj SK032 BanskobystrickÃ ½ kraj SK041 PreÃ ¡ovskÃ ½ kraj SK042 KoÃ ¡ickÃ ½ kraj FI181 Uusimaa FI182 ItÃ ¤-Uusimaa FI183 Varsinais-Suomi FI186 Kymenlaakso FI191 Satakunta FI195 Pohjanmaa FI1A1 Keski-Pohjanmaa FI1A2 Pohjois-Pohjanmaa FI1A3 Lappi FI200 Ã land SE010 Stockholms lÃ ¤n SE021 Uppsala lÃ ¤n SE022 SÃ ¶dermanlands lÃ ¤n SE023 Ã stergÃ ¶tlands lÃ ¤n SE041 Blekinge lÃ ¤n SE044 SkÃ ¥ne lÃ ¤n SE061 VÃ ¤rmlands lÃ ¤n SE062 Dalarnas lÃ ¤n SE063 GÃ ¤vleborgs lÃ ¤n SE071 VÃ ¤sternorrlands lÃ ¤n SE072 JÃ ¤mtlands lÃ ¤n SE081 VÃ ¤sterbottens lÃ ¤n SE082 Norrbottens lÃ ¤n SE093 Kalmar lÃ ¤n SE094 Gotlands lÃ ¤n SE0A1 Hallands lÃ ¤n SE0A2 VÃ ¤stra GÃ ¶talands lÃ ¤n UKH13 Norfolk UKH14 Suffolk UKH31 Southend-on-Sea UKH32 Thurrock UKH33 Essex CC UKJ21 Brighton and Hove UKJ22 East Sussex CC UKJ24 West Sussex UKJ31 Portsmouth UKJ32 Southampton UKJ33 Hampshire CC UKJ34 Isle of Wight UKJ41 Medway UKJ42 Kent CC UKK21 Bournemouth and Poole UKK22 Dorset CC UKK30 Cornwall and Isles of Scilly UKK41 Plymouth UKK42 Torbay UKK43 Devon CC UKL11 Isle of Anglesey UKL12 Gwynedd UKL13 Conwy and Denbighshire UKL14 South West Wales UKM32 Dumfries and Galloway UKM33 East Ayrshire and North Ayrshire Mainland UKM37 South Ayrshire UKM43 Lochaber, Skye and Lochalsh and Argyll and the Islands UKN03 East of Northern Ireland UKN04 North of Northern Ireland UKN05 West and South of Northern Ireland  Gibraltar ANNEX II List of areas and of NUTS level II regions eligible for funding from the European Regional Development Fund under the transnational strand of the European territorial cooperation objective for the period from 1 January 2007 to 31 December 2013 AZORES-MADEIRA-CANARY ISLANDS (MACARONESIA) ES70 Canarias PT20 RegiÃ £o AutÃ ³noma dos AÃ §ores PT30 RegiÃ £o AutÃ ³noma da Madeira ALPINE SPACE DE13 Freiburg DE14 TÃ ¼bingen DE21 Oberbayern DE27 Schwaben FR42 Alsace FR43 Franche-ComtÃ © FR71 RhÃ ´ne-Alpes FR82 Provence-Alpes-CÃ ´te d'Azur ITC1 Piemonte ITC2 Valle d'Aosta/VallÃ ©e d'Aoste ITC3 Liguria ITC4 Lombardia ITD1 Provincia autonoma di Bolzano/Bozen ITD2 Provincia autonoma di Trento ITD3 Veneto ITD4 Friuli Venezia Giulia AT11 Burgenland AT12 NiederÃ ¶sterreich AT13 Wien AT21 KÃ ¤rnten AT22 Steiermark AT31 OberÃ ¶sterreich AT32 Salzburg AT33 Tirol AT34 Vorarlberg SI00 Slovenija ATLANTIC COAST ES11 Galicia ES12 Principado de Asturias ES13 Cantabria ES21 PaÃ ­s Vasco ES22 Comunidad Foral de Navarra ES61 AndalucÃ ­a (only the following NUTS3 regions) ES612 CÃ ¡diz ES615 Huelva ES618 Sevilla FR23 Haute-Normandie FR25 Basse-Normandie FR51 Pays de la Loire FR52 Bretagne FR53 Poitou-Charentes FR61 Aquitaine IE01 Border, Midland and Western IE02 Southern and Eastern PT11 Norte PT15 Algarve PT16 Centro (PT) PT17 Lisboa PT18 Alentejo UKD1 Cumbria UKD2 Cheshire UKD3 Greater Manchester UKD4 Lancashire UKD5 Merseyside UKK1 Gloucestershire, Wiltshire and North Somerset UKK2 Dorset and Somerset UKK3 Cornwall and Isles of Scilly UKK4 Devon UKL1 West Wales and The Valleys UKL2 East Wales UKM3 South Western Scotland UKM4 Highlands and Islands UKN0 Northern Ireland BALTIC SEA DK00 Danmark DE30 Berlin DE41 Brandenburg-Nordost DE42 Brandenburg-SÃ ¼dwest DE50 Bremen DE60 Hamburg DE80 Mecklenburg-Vorpommern DE93 LÃ ¼neburg DEF0 Schleswig-Holstein EE00 Eesti LV00 Latvija LT00 Lietuva PL11 Ã Ã ³dzkie PL12 Mazowieckie PL21 MaÃ opolskie PL22 Ã lÃ skie PL31 Lubelskie PL32 Podkarpackie PL33 Ã wiÃtokrzyskie PL34 Podlaskie PL41 Wielkopolskie PL42 Zachodniopomorskie PL43 Lubuskie PL51 DolnoÃ lÃ skie PL52 Opolskie PL61 Kujawsko-Pomorskie PL62 WarmiÃ sko-Mazurskie PL63 Pomorskie FI13 ItÃ ¤-Suomi FI18 EtelÃ ¤-Suomi FI19 LÃ ¤nsi-Suomi FI1A Pohjois-Suomi FI20 Ã land SE01 Stockholm SE02 Ã stra Mellansverige SE04 Sydsverige SE06 Norra Mellansverige SE07 Mellersta Norrland SE08 Ã vre Norrland SE09 SmÃ ¥land med Ã ¶arna SE0A VÃ ¤stsverige CARIBBEAN AREA FR91 Guadeloupe FR92 Martinique FR93 Guyane EAST-CENTRAL EUROPE CZ01 Praha CZ02 StÃ ednÃ ­ Ã echy CZ03 JihozÃ ¡pad CZ04 SeverozÃ ¡pad CZ05 SeverovÃ ½chod CZ06 JihovÃ ½chod CZ07 StÃ ednÃ ­ Morava CZ08 Moravskoslezsko DE11 Stuttgart DE12 Karlsruhe DE13 Freiburg DE14 TÃ ¼bingen DE21 Oberbayern DE22 Niederbayern DE23 Oberpfalz DE24 Oberfranken DE25 Mittelfranken DE26 Unterfranken DE27 Schwaben DE30 Berlin DE41 Brandenburg-Nordost DE42 Brandenburg-SÃ ¼dwest DE80 Mecklenburg-Vorpommern DED1 Chemnitz DED2 Dresden DED3 Leipzig DEE1 Dessau DEE2 Halle DEE3 Magdeburg DEG0 ThÃ ¼ringen ITC1 Piemonte ITC2 Valle d'Aosta/VallÃ ©e d'Aoste ITC3 Liguria ITC4 Lombardia ITD1 Provincia autonoma di Bolzano/Bozen ITD2 Provincia autonoma di Trento ITD3 Veneto ITD4 Friuli Venezia Giulia ITD5 Emilia-Romagna HU10 KÃ ¶zÃ ©p-MagyarorszÃ ¡g HU21 KÃ ¶zÃ ©p-DunÃ ¡ntÃ ºl HU22 Nyugat-DunÃ ¡ntÃ ºl HU23 DÃ ©l-DunÃ ¡ntÃ ºl HU31 Ã szak-MagyarorszÃ ¡g HU32 Ã szak-AlfÃ ¶ld HU33 DÃ ©l-AlfÃ ¶ld AT11 Burgenland AT12 NiederÃ ¶sterreich AT13 Wien AT21 KÃ ¤rnten AT22 Steiermark AT31 OberÃ ¶sterreich AT32 Salzburg AT33 Tirol AT34 Vorarlberg PL11 Ã Ã ³dzkie PL12 Mazowieckie PL21 MaÃ opolskie PL22 Ã lÃ skie PL31 Lubelskie PL32 Podkarpackie PL33 Ã wiÃtokrzyskie PL34 Podlaskie PL41 Wielkopolskie PL42 Zachodniopomorskie PL43 Lubuskie PL51 DolnoÃ lÃ skie PL52 Opolskie PL61 Kujawsko-Pomorskie PL62 WarmiÃ sko-Mazurskie PL63 Pomorskie SI00 Slovenija SK01 BratislavskÃ ½ kraj SK02 ZÃ ¡padnÃ © Slovensko SK03 StrednÃ © Slovensko SK04 VÃ ½chodnÃ © Slovensko INDIAN OCEAN AREA FR94 RÃ ©union MEDITERRANEAN (1) GR11 Anatoliki Makedonia, Thraki GR12 Kentriki Makedonia GR13 Dytiki Makedonia GR14 Thessalia GR21 Ipeiros GR22 Ionia Nisia GR23 Dytiki Ellada GR24 Sterea Ellada GR25 Peloponnisos GR30 Attiki GR41 Voreio Aigaio GR42 Notio Aigaio GR43 Kriti ES24 AragÃ ³n ES51 CataluÃ ±a ES52 Comunidad Valenciana ES53 Illes Balears ES61 AndalucÃ ­a ES62 RegiÃ ³n de Murcia ES63 Ciudad AutÃ ³noma de Ceuta ES64 Ciudad AutÃ ³noma de Melilla FR71 RhÃ ´ne-Alpes FR81 Languedoc-Roussillon FR82 Provence-Alpes-CÃ ´te d'Azur FR83 Corse ITC1 Piemonte ITC3 Liguria ITC4 Lombardia ITD3 Veneto ITD4 Friuli Venezia Giulia ITD5 Emilia-Romagna ITE1 Toscana ITE2 Umbria ITE3 Marche ITE4 Lazio ITF1 Abruzzo ITF2 Molise ITF3 Campania ITF4 Puglia ITF5 Basilicata ITF6 Calabria ITG1 Sicilia ITG2 Sardegna CY00 Kypros/KÃ ±brÃ ±s MT00 Malta PT15 Algarve PT18 Alentejo SI00 Slovenija NORTH SEA BE21 Prov. Antwerpen BE23 Prov. Oost-Vlaanderen BE25 Prov. West-Vlaanderen DK00 Danmark DE50 Bremen DE60 Hamburg DE91 Braunschweig DE92 Hannover DE93 LÃ ¼neburg DE94 Weser-Ems DEF0 Schleswig-Holstein NL11 Groningen NL12 Friesland NL13 Drenthe NL21 Overijssel NL23 Flevoland NL32 Noord-Holland NL33 Zuid-Holland NL34 Zeeland SE04 Sydsverige (only the following NUTS3 region) SE044 SkÃ ¥ne lÃ ¤n SE06 Norra Mellansverige (only the following NUTS3 region) SE061 VÃ ¤rmlands lÃ ¤n SE09 SmÃ ¥land med Ã ¶arna (only the following NUTS3 region) SE092 Kronobergs lÃ ¤n SE0A VÃ ¤stsverige UKC1 Tees Valley and Durham UKC2 Northumberland and Tyne and Wear UKE1 East Riding and North Lincolnshire UKE2 North Yorkshire UKE3 South Yorkshire UKE4 West Yorkshire UKF1 Derbyshire and Nottinghamshire UKF2 Leicestershire, Rutland and Northamptonshire UKF3 Lincolnshire UKH1 East Anglia UKH3 Essex UKJ4 Kent UKM1 North Eastern Scotland UKM2 Eastern Scotland UKM4 Highlands and Islands (only the following NUTS3 regions) UKM41 Caithness and Sutherland and Ross and Cromarty UKM42 Inverness and Nairn and Moray, Badenoch and Strathspey UKM45 Orkney Islands UKM46 Shetland Islands NORTH WEST EUROPE BE10 RÃ ©gion de Bruxelles-Capitale/Brussels Hoofdstedelijk Gewest BE21 Prov. Antwerpen BE22 Prov. Limburg (BE) BE23 Prov. Oost-Vlaanderen BE24 Prov. Vlaams-Brabant BE25 Prov. West-Vlaanderen BE31 Prov. Brabant Wallon BE32 Prov. Hainaut BE33 Prov. LiÃ ¨ge BE34 Prov. Luxembourg (BE) BE35 Prov. Namur DE11 Stuttgart DE12 Karlsruhe DE13 Freiburg DE14 TÃ ¼bingen DE24 Oberfranken DE25 Mittelfranken DE26 Unterfranken DE27 Schwaben DE71 Darmstadt DE72 GieÃ en DE73 Kassel DEA1 DÃ ¼sseldorf DEA2 KÃ ¶ln DEA3 MÃ ¼nster DEA4 Detmold DEA5 Arnsberg DEB1 Koblenz DEB2 Trier DEB3 Rheinhessen-Pfalz DEC0 Saarland FR10 Ã le de France FR21 Champagne-Ardenne FR22 Picardie FR23 Haute-Normandie FR24 Centre FR25 Basse-Normandie FR26 Bourgogne FR30 Nord-Pas-de-Calais FR41 Lorraine FR42 Alsace FR43 Franche-ComtÃ © FR51 Pays de la Loire FR52 Bretagne IE01 Border, Midland and Western IE02 Southern and Eastern LU00 Luxembourg (Grand-DuchÃ ©) NL21 Overijssel NL22 Gelderland NL23 Flevoland NL31 Utrecht NL32 Noord-Holland NL33 Zuid-Holland NL34 Zeeland NL41 Noord-Brabant NL42 Limburg (NL) UKC1 Tees Valley and Durham UKC2 Northumberland and Tyne and Wear UKD1 Cumbria UKD2 Cheshire UKD3 Greater Manchester UKD4 Lancashire UKD5 Merseyside UKE1 East Riding and North Lincolnshire UKE2 North Yorkshire UKE3 South Yorkshire UKE4 West Yorkshire UKF1 Derbyshire and Nottinghamshire UKF2 Leicestershire, Rutland and Northamptonshire UKF3 Lincolnshire UKG1 Herefordshire, Worcestershire and Warwickshire UKG2 Shropshire and Staffordshire UKG3 West Midlands UKH1 East Anglia UKH2 Bedfordshire and Hertfordshire UKH3 Essex UKI1 Inner London UKI2 Outer London UKJ1 Berkshire, Buckinghamshire and Oxfordshire UKJ2 Surrey, East and West Sussex UKJ3 Hampshire and Isle of Wight UKJ4 Kent UKK1 Gloucestershire, Wiltshire and North Somerset UKK2 Dorset and Somerset UKK3 Cornwall and Isles of Scilly UKK4 Devon UKL1 West Wales and The Valleys UKL2 East Wales UKM1 North Eastern Scotland UKM2 Eastern Scotland UKM3 South Western Scotland UKM4 Highlands and Islands UKN0 Northern Ireland NORTHERN PERIPHERY IE01 Border, Midland and Western IE02 Southern and Eastern FI13 ItÃ ¤-Suomi FI19 LÃ ¤nsi-Suomi (only the following NUTS3 region) FI193 Keski-Suomi FI1A Pohjois-Suomi SE07 Mellersta Norrland SE08 Ã vre Norrland UKM1 North Eastern Scotland UKM2 Eastern Scotland UKM3 South Western Scotland UKM4 Highlands and Islands UKN0 Northern Ireland SOUTH EAST EUROPE GR11 Anatoliki Makedonia, Thraki GR12 Kentriki Makedonia GR13 Dytiki Makedonia GR14 Thessalia GR21 Ipeiros GR22 Ionia Nisia GR23 Dytiki Ellada GR24 Sterea Ellada GR25 Peloponnisos GR30 Attiki GR41 Voreio Aigaio GR42 Notio Aigaio GR43 Kriti ITC4 Lombardia ITD1 Provincia autonoma di Bolzano/Bozen ITD2 Provincia autonoma di Trento ITD3 Veneto ITD4 Friuli Venezia Giulia ITD5 Emilia-Romagna ITE2 Umbria ITE3 Marche ITF1 Abruzzo ITF2 Molise ITF4 Puglia ITF5 Basilicata HU10 KÃ ¶zÃ ©p-MagyarorszÃ ¡g HU21 KÃ ¶zÃ ©p-DunÃ ¡ntÃ ºl HU22 Nyugat-DunÃ ¡ntÃ ºl HU23 DÃ ©l-DunÃ ¡ntÃ ºl HU31 Ã szak-MagyarorszÃ ¡g HU32 Ã szak-AlfÃ ¶ld HU33 DÃ ©l-AlfÃ ¶ld AT11 Burgenland AT12 NiederÃ ¶sterreich AT13 Wien AT21 KÃ ¤rnten AT22 Steiermark AT31 OberÃ ¶sterreich AT32 Salzburg AT33 Tirol AT34 Vorarlberg SI00 Slovenija SK01 BratislavskÃ ½ kraj SK02 ZÃ ¡padnÃ © Slovensko SK03 StrednÃ © Slovensko SK04 VÃ ½chodnÃ © Slovensko SOUTH WEST EUROPE (2) ES11 Galicia ES12 Principado de Asturias ES13 Cantabria ES21 PaÃ ­s Vasco ES22 Comunidad Foral de Navarra ES23 La Rioja ES24 AragÃ ³n ES30 Comunidad de Madrid ES41 Castilla y LeÃ ³n ES42 Castilla-La Mancha ES43 Extremadura ES51 CataluÃ ±a ES52 Comunidad Valenciana ES53 Illes Balears ES61 AndalucÃ ­a ES62 RegiÃ ³n de Murcia ES63 Ciudad AutÃ ³noma de Ceuta ES64 Ciudad AutÃ ³noma de Melilla FR53 Poitou-Charentes FR61 Aquitaine FR62 Midi-PyrÃ ©nÃ ©es FR63 Limousin FR72 Auvergne FR81 Languedoc-Roussillon PT11 Norte PT15 Algarve PT16 Centro (PT) PT17 Lisboa PT18 Alentejo (1) The area also includes Gibraltar. (2) The area also includes Gibraltar.